UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
YOLANDA YOUNG,                          )
                                        )
            Plaintiff,                  )
                                        )
      v.                                ) Civil Action No. 09-464 (RBW)
                                        )
COVINGTON & BURLING, LLP, et al.,       )
                                        )
            Defendants.                 )
_______________________________________)

                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the Defendant’s Motion to Dismiss Counts II and VII Under Fed. R.

Civ. P. 12(b)(6) is GRANTED IN PART and DENIED IN PART. Specifically, the component

of Count II based on the theory that Covington's non-promotion policy is discriminatory is

dismissed as time-barred. Additionally, Count VII of the amended complaint, which asserts a

claim of negligent supervision, is dismissed. However, the motion is denied as to the component

of Count II which asserts a disparate impact claim based on the theory that Covington's job-

assignment policy was racially discriminatory.

       SO ORDERED this 28th day of January, 2010.

                                                    _____/s/________________
                                                    Reggie B. Walton
                                                    United States District Judge